Citation Nr: 9926349	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by which 
the RO denied an increased rating for pulmonary tuberculosis.  

The Board notes that, in his substantive appeal and in his 
testimony at a June 1999 Board hearing, the veteran raised 
the issue of entitlement to service connection for 
respiratory disorder(s) secondary to his service-connected 
pulmonary tuberculosis.  The RO has not adjudicated this 
issue and the Board finds that, given the application of 
rating criteria for cases where a rating for pulmonary 
tuberculosis was made effective prior to August 19, 1968, the 
claim of secondary service connection is not intertwined with 
the issue on appeal.  38 C.F.R. § 4.97, Diagnostic Code 6721 
(1998) (ratable symptoms of respiratory disorders, such as 
dyspnea, are not of consequence to ratings greater than 20 
percent).  Consequently, the secondary service connection 
claim is referred to the RO for appropriate action.


FINDING OF FACT

The veteran was last hospitalized for active pulmonary 
tuberculosis with far advanced lesions in January 1956; the 
process was found to be inactive by the time of his hospital 
discharge on March 8, 1957, and the process has been 
completely arrested since that time.



CONCLUSION OF LAW

An increased rating for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6721 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to its repeal in 1968, former section 356 of the United 
States Code, provided as follows:  

Any veteran shown to have active 
tuberculosis which is compensable under 
this chapter, who in the judgment of the 
Administrator has reached a condition of 
complete arrest, shall be rated as 
totally disabled for a period of two 
years following such date of arrest, as 
50 per centum disabled for an additional 
period of four years, and 30 per centum 
for a further five years.  Following far 
advance active lesions the permanent 
rating shall be 30 per centum, and 
following moderately advanced lesions, 
the permanent rating, after eleven years, 
shall be 20 per centum, provided there is 
continued disability, dyspnea on 
exertion, impairment of health, and so 
forth; otherwise the rating shall be zero 
per centum.  The total disability rating 
herein provided for the two years 
following a complete arrest may be 
reduced to 50 per centum for failure to 
follow prescribed treatment or to submit 
to examination when requested.  

38 U.S.C. § 356 (1964).  When former section 356 was 
repealed, section 4(b) of Public Law 90-493 provided that 
"[t]he repeals made by subsection (a) of this section shall 
not apply in the case of any veteran who, on the date of 
enactment of this Act, was receiving or entitled to receive 
compensation for tuberculosis which in the judgment of the 
Administrator had reached a condition of complete arrest."  
Pub. L. No. 90-493, 82 Stat. 809 (1968).  What is significant 
about this provision is that Congress specifically provided 
that ratings in effect prior to the repeal of section 356 
were to be those set forth in section 356 as noted above, 
except where the condition had not reached complete arrest.  
In other words, although rating criteria for pulmonary 
tuberculosis have changed since the repeal of section 356, 
Congress mandated that, for those who were receiving 
compensation for tuberculosis at the time of the repeal, the 
rating criteria in effect prior to the appeal were to be 
applied.  Cf. Karnas v Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply, unless Congress provides 
otherwise).  

By a February 1956 rating action, service connection was 
established and a 100 percent rating was assigned for chronic 
pulmonary tuberculosis, far advanced, active.  In a March 
1957 rating decision, it was determined that the tuberculosis 
was completely arrested on March 8, 1957.  The veteran's 
rating was reduced under the graduated schedule as noted 
above to 50 percent, effective on March 8, 1959, and to 30 
percent, effective on March 8, 1963.  Thereafter, the veteran 
periodically filed increased rating claims, but the RO has 
repeatedly confirmed and continued the 30 percent rating.  

Evidence of record shows that the veteran has been treated 
for what has been variously described as bronchitis or 
chronic obstructive pulmonary disease of the past several 
years.  However, there is no indication in the record that 
the veteran's pulmonary tuberculosis has been active since 
1956.  In other words, there is no evidence of record to 
suggest that his pulmonary tuberculosis has not been in 
complete arrest since the hospital discharge on March 8, 
1957.  Given this state of the evidence, the provisions of 
former section 356 as set out in Diagnostic Code 6721 apply.

Following far advanced lesions diagnosed while the disease 
process was active, as was the case when the veteran was 
hospitalized from 1956 to 1957, a minimum 30 percent rating 
is assigned.  Given the years that have passed since the date 
of activity, in order to assign a higher rating under former 
section 356 there must be a recurrence of an active process.  
Diagnostic Code 6721.  Absent such a recurrence, an increased 
rating is not warranted.  


ORDER

An increased rating for pulmonary tuberculosis is denied.  



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

